As much as my personal feelings strongly impel me to agree to a reversal of the decree in this case, because the appellant, a layman, has so ably presented his own case to this Court absent the assistance of counsel learned in the law, there are many previous decisions of this Court rendered in cases wherein counsel learned in the law did appear, and were ruled against by this Court, with respect of every matter of law now raised on the present appeal. Because I do not think that our earlier decisions should now be disregarded, unless we can devise a way to undo all that we have decided to the contrary *Page 72 
against others not now before the Court, I respectfully dissent from reversal, on authority of the following decisions of this Court rendered with respect to the propositions now before the Court in this case: Allison Realty Co. v. Graves Inv. Co.,115 Fla. 48, 155 Sou. Rep. 745; Capital Finance Corp. v. Giles,111 Fla. 527, 149 Sou. Rep. 585; Coral Gables Properties v. Stopler,115 Fla. 231, 155 Sou. Rep. 799; City of Bradenton v. Lee,120 Fla. 100, 162 Sou. Rep. 139; City of Sanford v. Dial, 104 Fla. 1, 142 Sou. Rep. 233; Green Cove Farms, Inc., v. Ivey, 119 Fla. 561, 161 Sou. Rep. 56; Gibson v. Central Farmers' Trust Co., 116 Fla. 295, 156 Sou. Rep. 714; Hackney v. McKenney, 113 Fla. 176, 151 Sou. Rep. 524; Kennedy v. Hancock, 108 Fla. 601, 146 Sou. Rep. 667; Lee v. Booker  Co., Inc., 108 Fla. 534, 146 Sou. Rep. 546; Milton v. City of Marianna, 107 Fla. 251, 144 Sou. Rep. 400; Patterson v. Crenshaw, 110 Fla. 310, 148 Sou. Rep. 543; Ranger Realty Co. v. Hefty, 112 Fla. 654, 153 Sou. Rep. 439; Ranger Realty Co. v. Miller, 102 Fla. 378, 136 Sou. Rep. 546; Ridgeway v. Reese, 100 Fla. 1304, 131 Sou. Rep. 136; Ridgeway v. Peacock,100 Fla. 1297, 131 Sou. Rep. 140; Stubbs v. Florida State Finance Co., 118 Fla. 450, 159 Sou. Rep. 527; Securities Land  Inv. Co. v. Ranger Realty Co., 115 Fla. 640, 156 Sou. Rep. 23; Saussy v. Northern Inv. Co., 122 Fla. 265, 165 Sou. Rep. 268; Tax Securities Corp. v. Manatee Corp., 115 Fla. 655, 155 Sou. Rep. 742; West Virginia Hotel Corp. v. Foster Co., 101 Fla. 1147, 132 Sou. Rep. 842; Washbish v. Elvins, 114 Fla. 575, 154 Sou. Rep. 315; Wade v. City of Jacksonville, 113 Fla. 718, 152 Sou. Rep. 197.
The report of the Special Master found and reported to the Court, and the Chancellor found the report to be true, that the property involved was sold for five years' taxes as follows: *Page 73 
1927 ......................... $247.99 1928 .........................  275.97 1929 .........................  294.27 1930 .........................  267.36 1931 .........................  245.58
The record shows that the taxes were assessed on the basis of a $4,100.00 State and county valuation and that the property involved consists of a 99-foot frontage residence lot in a valuable subdivision having situate thereon a six-room wooden dwelling house that has been used and enjoyed tax free by the owner ever since the year 1927. Presumptively the owner has had the uninterrupted enjoyment of the use value of same for all of that time without once making any legal contest with either the State, county or city as to the right valuations of his property. It is admitted that the assessed value of the property as far back as 1912 was $1,500.00 State and county and $3,450.00 city on the identical property.
To hold that the bill of complaint should be dismissed on the showing made by this record is to accomplish judicial gift of the tax certificate buyer's money to the delinquent taxpayer, although it was invested in the tax certificate on the strength of the statute laws of this State and the many court decisions that I have cited construing them.
I think the inevitable consequences of the law applicable to this case is that the decree appealed from must be affirmed. *Page 74